DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 11/01/2022 is acknowledged. Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-5 are under consideration in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nara et al. (JP 2006193768, citations based on translation), hereinafter Nara, in view of Tour et al. (U.S. 2017/0342578), hereinafter Tour, Perineau et al. (U.S. Patent No. 4940524), hereinafter Perineau, and Pastacaldi et al. (U.S. Patent No. 5679225), hereinafter Pastacaldi.
Regarding claim 1, Nara teaches a reduction electrode for electrolysis (see e.g. Paragraph 0001) comprising a metal substrate and an active layer positioned on a surface of the metal substrate (see e.g. Paragraph 0008, line 1, and Paragraph 0014, line 2), wherein the active layer includes a ruthenium oxide, a platinum oxide, and a cerium oxide (see e.g. Paragraph 0008, lines 1-2).
Nara does not teach N atoms in the active layer being present in an amount of 20-60 mol% based on ruthenium, but does teach the electrode being used for generation of hydrogen (see e.g. Paragraph 0001).
Tour teaches an electrocatalyst for reactions such as hydrogen evolution (see e.g. Abstract) comprising catalytically active sites including metallic atoms such as transition metal oxides associated with heteroatoms such as nitrogen (see e.g. Paragraphs 0004-0006), wherein the catalytically active sites mediate the electrocatalytic reaction (see e.g. Paragraph 0063, lines 1-5), the addition of nitrogen atoms in the active sites particularly exemplified and shown to improve HER activity (see e.g. Paragraph 0125, lines 1-7). The heteroatoms are preferably present in an amount of 0.5 to 10 at% of the electrocatalyst. In combination with Nara, which teaches Ru forming 5, 33, 45 or 50 mol% of the catalytic layer (see e.g. Nara Table 1, Examples 1-4), N as the heteroatom would be present in amounts of 10.1-222.2 mol%, 1.5-33.7mol%, 1.1-24.7mol% or 1-22.2mol%, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active layer of Nara to comprise catalytically active sites including heteroatoms such as nitrogen associated with the metal oxides of the as taught by Tour to assist with mediation of the electrocatalytic reaction and increase activity.
Nara in view of Tour does not explicitly teach that, when the active layer is uniformly divided into a plurality of pixels, the standard deviation of the composition of ruthenium between the plurality of pixels uniformly divided is 0.4 or less, but does teach that the platinum, ruthenium and cerium are uniformly mixed on the substrate (see e.g. Nara Paragraph 0017, lines 3-4).
The standard deviation of ruthenium, which is a way to describe uniformity (see e.g. Paragraph 0032, lines 1-3, of the instant specification), is a result-effective variable that effects the electrical properties and activity of the anode (see e.g. Paragraph 0032, lines 5-14, of the instant specification). MPEP § 2144.05 II states ‘"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 
Perineau teaches a cathode for electrolysis (see e.g. Abstract) comprising an electroactive material including at least one electrocatalytic agents distributed uniformly in its mass (see e.g. Col. 3, lines 14-20), the homogenous distribution imparting good electrical and electrocatalytic properties to the material (see e.g. Col. 6, lines 23-27). This homogenous distribution may be ensured by techniques such as using agents or precursors thereof of an appropriate particle size, predispersing the various constituents in a fluidized bed, or dispersion of the constituents in a liquid medium of controlled viscosity and/or density (see e.g. Col. 6, lines 28-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material of Nara in view of Tour to comprise the electrocatalytic components such as Ru being homogenously distributed, i.e. with minimized standard deviation, as taught by Perineau to impart good electrical and electrocatalytic properties to the active material.
Additionally, there is no indication in the claims as to the number or size of the pixels, and so any arbitrary number/size could be taken and result in the claimed standard deviation of “0.4 or less”. For example, splitting an electrode into two “pixels” with a standard deviation of 0.4 or less would meet the claimed limitation, where four pixels of the same electrode could have a different standard deviation due to the increase in data points. Regardless, when optimizing uniformity of the catalyst as stated above, the standard deviation of any arbitrary pixel number/size would be reduced.
Furthermore, Pastacaldi teaches an electrode comprising a coating on a substrate (see e.g. Abstract), wherein the components of the coating are preferably homogeneously distributed in the coating, meaning the relative concentrations of the components preferably do not differ by more than 1% between any two points in the coating (see e.g. Col. 2, lines 12-18). In combination with the 5 or 33 mol% Ru taught by Nara (see e.g. Nara Table 1, Examples 1-2), the standard deviation between the mol% values and ±1mol% would be 0.05 or 0.33 mol%.
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the components of the active layer taught by Nara in view of Tour and Perineau to be not differ in concentration by more than 1% at any point in the coating as taught by Pastacaldi as a known suitable definition of homogeneity for distribution of coating components on an electrode.
Regarding claim 2, Nara in view of Tour, Perineau and Pastacaldi teaches the standard deviation being 0.05 or 0.33 mol% (see e.g. Pastacaldi Col. 2, lines 12-18, and Nara Table 1, Examples 1-2; standard deviation between 5 or 33 mol% Ru and ±1% as described above).
Regarding claim 3, Nara in view of Tour, Perineau and Pastacaldi teaches the active layer comprising 5 mol% ruthenium based on 100 mol% in total of metal components in the active layer (see e.g. Nara Table 1, Example 2, and Paragraph 0024, lines 3-4).
Regarding claim 4, Nara in view of Tour, Perineau and Pastacaldi teaches the active layer comprising cerium and ruthenium in a molar ratio of 1:1 (see e.g. Nara Table 1, Examples 1, Paragraph 0023, lines 5-6).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Tour, Perineau and Pastacaldi, as applied to claim 1 above, and further in view of Ohsaka et al. (U.S. 2008/0230380), hereinafter Ohsaka.
Regarding claim 5, Nara in view of Tour, Perineau and Pastacaldi teaches all the elements of the electrode for claim 1 as stated above. Nara in view of Tour, Perineau and Pastacaldi does not teach a hydrogen adsorption layer positioned on the active layer and including one or more selected from the group consisting of a tantalum oxide, a nickel oxide, and carbon. Nara in view of Tour, Perineau and Pastacaldi does teach the electrode being used for hydrogen generation (see e.g. Nara Paragraph 0001).
Ohsaka teaches an electrode for generation of hydrogen (see e.g. Abstract) comprising a hydrogen adsorption layer formed on a catalytic layer provided on a conductive substrate (see e.g. Paragraph 0032), the hydrogen adsorption layer comprising an oxide of a metal such as Ta and/or Ni or carbon (see e.g. Paragraph 0034, lines 1-4). The provision of this hydrogen adsorption layer on the catalytic layer improves the activity of hydrogen gas generation of the electrode (see e.g. Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Nara in view of Tour, Perineau and Pastacaldi to comprise a hydrogen adsorption layer of Ta and/or Ni oxide or carbon formed on the active layer as taught by Ohsaka to improve the hydrogen generation activity of the electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795